third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 jkristall preno-134562-09 uilc date date to jack forsberg senior counsel large mid-size business from john moriarty branch chief branch income_tax accounting subject accrual of bonus compensation this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer sub1 sub2 sub3 sub4 charity date1 date2 date3 date4 year1 year2 summary --------------------------------- ------------------------------------------- -------------------------------------------- ---------------- --------------------------------------------- ---------------------------------- ---------------------- ------------------------ ------------------ -------------------------- ------- ------- this memorandum responds to your request for help in determining when a liability arising from bonus compensation is taken into account for the reasons preno-134562-09 discussed below we conclude that a liability arising from bonus compensation is taken into account in the year the bonuses are paid if the taxpayer’s employees must still be employed to receive their bonuses please contact jason kristall at if you would like further assistance or have any questions about this memorandum or our conclusion facts on date2 taxpayer filed a form_3115 application_for change in accounting_method on behalf of itself and four subsidiaries requesting to change its method_of_accounting for non-executive incentive compensation bonuses for the taxable_year beginning date1 and ending date4 the taxpayer is a corporation and uses an accrual_method of accounting for federal_income_tax purposes under the taxpayer’s non-executive incentive compensation plan employees are required to be employed by the taxpayer on the date that bonuses are paid in order to receive such compensation any amounts not paid to employees as bonuses are forfeited and revert back to the taxpayer in its form_3115 the taxpayer proposed to treat bonuses as incurred in the taxable_year in which all events have occurred to establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability specifically under the proposed method the all_events_test would not be satisfied and economic_performance would not occur until such time as the bonuses are deemed paid under sec_404 of the internal_revenue_code and sec_1_461-4 and sec_1_404_b_-1t of the income_tax regulations the taxpayer’s request was granted on date3 after signing its consent agreement the taxpayer in a memorandum dated date4 obligated itself to pay of the amount accrued for financial statement purposes with respect to the non-executive incentive compensation plans related to the fiscal_year ended date4 within the first two and a half months of year2 any amounts not paid to employees would be paid to charity as a charitable_contribution for tax_year year1 no such charitable_contribution was made because bonuses in excess of the threshold were paid the year1 bonuses were paid during the first two and a half months of year2 the obligation was not made a part of the company’s bonus plan and was not communicated to the employees in year1 because it did not alter the bonus plan or terms for the employees the obligation is expressed in a memorandum from the president ceo and executive vice president cfo to files under a delegation of authority the board_of directors has given the president ceo authority to act on behalf of the board as well as the company in all matters with approximately sub1 sub2 sub3 and sub4 preno-134562-09 exceptions making non-executive incentive compensation decisions and giving charitable_contributions to charity are not among those exceptions law sec_461 provides that the amount of any deduction or credit is taken for the taxable_year that is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_1_461-1 provides that under the accrual_method of accounting a liability is incurred and is generally taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 provides that in determining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs sec_1_461-1 provides in part that except as otherwise provided in any regulation revenue_procedure or revenue_ruling the economic_performance requirement of sec_461 is satisfied to the extent that any amount is otherwise deductible under sec_404 employer contributions to a plan of deferred_compensation sec_404 provides that if compensation is paid_or_accrued on account of any employee under a plan deferring receipt of such compensation such compensation shall be deductible subject_to the limitations of sec_404 sec_1_404_b_-1t q a a provides that for purposes of sec_404 b and d a plan or method or arrangement defers the receipt of compensation or benefits to the extent it is one under which an employee receives compensation or benefits more than a brief period of time after the end of the employer’s taxable_year in which the services creating the right to such compensation or benefits are performed sec_1_404_b_-1t q a b provides that a plan or method or arrangement shall be presumed to be one deferring the receipt of compensation_for more than a brief period of time after the end of an employer’s taxable_year to the extent that compensation is received after the 15th day of the 3rd calendar month after the end of the employer’s taxable_year in which the related_services are rendered sec_1_461-1 provides that if a liability is subject_to sec_170 charitable_contributions the liability is taken into account as determined under that section and not under sec_461 preno-134562-09 sec_170 provides that in the case of a corporation reporting its taxable_income on the accrual basis if the board_of directors authorizes a charitable_contribution during any taxable_year and payment of such contribution is made after the close of such taxable_year and on or before the 15th day of the third month following the close of such taxable_year then the taxpayer may elect to treat such contribution as paid during such taxable_year the election may be made only at the time of the filing of the return for such taxable_year analysis under an accrual_method of accounting a liability is incurred and is generally taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 and sec_1_461-1 see also sec_1_446-1 to satisfy the all_events_test for determining when an item is incurred for federal_income_tax purposes the liability must be final and definite in amount must be fixed and absolute and must be unconditional 476_us_593 the all_events_test is based on the existence or nonexistence of legal rights or obligations at the close of a particular accounting_period not on the probability-or even absolute certainty-that such right or obligation will arise at some point in the future 90_tc_26 it is fundamental to the ’all events‘ test that although expenses may be deductible before they have become due and payable liability must first be firmly established 481_us_239 see also revrul_2007_3 2007_1_cb_350 generally all events have occurred that establish the fact of the liability when the event fixing the liability whether that be the required performance or other event occurs or payment is unconditionally due revrul_2007_3 supra citing revrul_80_230 1980_2_cb_169 and revrul_79_410 c b in this case the taxpayer pays bonuses to its non-executive employees under a plan that requires employees to be employed by the taxpayer on the date that bonuses are paid in order to receive that compensation under the terms of the bonus plan any amounts not paid to employees by virtue of their leaving the company revert back to the taxpayer a liability for bonus compensation paid under such a plan is not a fixed liability in the year of the related service liabilities meet the all_events_test only to the extent that they are firmly established and not contingent see general dynamics u s pincite where as here employees cannot receive bonuses unless they are employed on the date of payment the liability for that bonus compensation is subject_to a contingency therefore the liability does not become preno-134562-09 fixed until the contingency is satisfied-that is when the employee is still employed on the date of payment and receives the bonus compensation in addition the all_events_test is not satisfied any earlier than when economic_performance with respect to a liability occurs sec_461 for liabilities arising from services or property provided to the taxpayer economic_performance occurs as the services or property is provided sec_1_461-4 in this case the taxpayer’s bonus plan requires employees to continue their service to the company until the date that bonuses are paid therefore even though bonuses may be based on the company’s performance in year1 economic_performance does not occur and the liability is not fixed until the date that bonuses are paid because service must continue until that time further the taxpayer is not entitled under sec_170 to accrue a liability for a charitable_contribution in year1 as noted above sec_170 provides that certain corporations may treat contributions made after the close of the taxable_year and on or before the 15th day of the third month after the close of that year as paid during the year if the corporation’s board_of directors authorized the contribution during that taxable_year however in this case the taxpayer did not make any charitable_contributions as a result sec_170 does not apply and the taxpayer may not rely on it to accrue an amount in year1 the taxpayer asserts that it had a fixed and determinable liability at the end of year1 for of the amount accrued for financial statement purposes for the non-executive incentive compensation plans for year1 and that as a result it is entitled to take that amount into account in year1 under sec_404 and sec_461 it reasons that the combination of its non-executive incentive compensation plans and its obligation_to_contribute to charity any amounts not paid to employees was sufficient to fix its liability the taxpayer’s reasoning is not persuasive sec_170 and sec_461 apply to different types of liabilities and provide different timing rules for those liabilities the failure to contribute funds to charity does not mean that the taxpayer necessarily satisfies the requirements of sec_461 as noted above sec_170 does not govern the timing of the accrual in this case as the taxpayer did not make any payments to charity rather the only amount in question was bonus compensation and as explained above that liability was not fixed in year1 as the employees had to perform services in year2 and actually be employed by the taxpayer when the bonus was paid in order to receive the bonus further the cases cited by taxpayer in support of its position are distinguishable because they involve only one type of liability see 125_f2d_607 2d cir 405_f2d_1279 ct_cl and 18_tc_69 unlike the situation in those cases taxpayer did not know at the end of year1 whether it owed bonus compensation to any employee in addition the facts do not indicate that taxpayer’s employees could require it to make a contribution to charity in the absence of bonus payments preno-134562-09 conclusion under the facts described above the taxpayer’s liability for bonus compensation is taken into account in the year the bonuses are paid case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views
